Citation Nr: 0321933	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic sleeping 
disability.

2.  Entitlement to an increased (compensable) rating for a 
right ankle disability.

3.  Entitlement to an increased rating for a left ankle 
disability from 10 percent.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1996, as well as approximately two prior years of 
active duty. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to increased (compensable) ratings for 
left and right ankle disabilities, and a TDIU.  During the 
course of the appeal, the RO granted the veteran an increased 
rating for his left ankle disability to 10 percent.  

The appeal also arises from a September 1999 rating decision 
which denied service connection for a chronic sleep disorder. 


FINDINGS OF FACT

1.  The veteran was not seen for, and was not diagnosed with 
any sleep disorders during service.  

2.  Although the veteran has been given medication for 
insomnia, he does not have a diagnosed sleep disorder


CONCLUSION OF LAW

Service connection for a chronic sleep disability is denied.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show treatment for insomnia.  
On the veteran's report of medical history form from June 
1991 and October 1995, he reported that he had frequent 
trouble sleeping.  

The veteran underwent a VA examination in August 1999.  The 
veteran reported that in 1978, while started shifting work, 
he became unable to sleep at night.  The examiner reviewed 
the claims folder.  The examiner commented that the veteran 
had not mentioned any trouble with sleep disturbances to 
other VA examiners.  The examiner commented that the 
veteran's current examination was normal, and that his 
history did not suggest any sleep disorder.  The veteran 
reported that he had a sleep disorder because a doctor had 
given him Trazodone and Amitriptyline for sleep and he 
believed that he must have had a sleep disorder, but there 
was clearly no evidence that could be substantiated either in 
the record, or by his history, that suggested a sleep 
disorder.  

VA Medical Center treatment records from 1999-2002 show that 
the veteran was seen for insomnia in August 1999 and June 
2002.  Atarax was prescribed in 1999.  In 2002, Remeron was 
prescribed.    

The veteran was afforded a hearing in October 2000.  He 
stated that he was given medication for sleeping in 1978 
while in service.  He stated that he also had this problem 
when he arrived in Germany in 1980.  He testified that when 
he went to Ft. Jackson in 1984-1985, he went to the hospital 
once for this problem.  

In March 2003, the Board requested all service medical 
records of the veteran's from the National Personnel Records 
Center (NPRC).  In June 2003, the NPRC responded that all 
available medical records were being mailed, and that there 
were no more medical records.  The records that the NPRC 
mailed were from 1972 and did not show any treatment for or 
complaints of any sleeping disorders.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the March 2000 Statement of 
the Case as well as the November 2000 and October 2002 
Supplemental Statements of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In the October 2002 Supplemental Statement of the Case, the 
RO notified the veteran about the provisions of the VCCA.  
The RO has asked the veteran to tell it about any additional 
evidence he wanted obtained.  The Supplemental Statement of 
the Case told the veteran that the RO was required to make 
reasonable efforts in obtaining relevant records and to 
inform the veteran about the attempts.  Throughout the appeal 
and in the Supplemental Statement of the Case, the veteran 
has been asked to provide VA with information about other 
evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded a VA examination in August 1999 regarding his sleep 
disorder.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § § 1110, 1131  (West 2002).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Notwithstanding the veteran's contention that he was not able 
to sleep during service, the service medical records do not 
show treatment for any sleep disorders.  Also, they do not 
show diagnoses of any sleep disorders.  Although the veteran 
claims that some of his service medical records were lost, 
efforts to obtain the records in question were not 
successful.  

VA Medical Center treatment records from 1999-2002 do show 
that the veteran was seen for insomnia 3 years after service 
in August 1999, with Atarax being prescribed, and again in 
June 2002, with Remeron being prescribed.  

The veteran underwent a VA examination in August 1999.  The 
veteran reported that in 1978, while started shift work, he 
became unable to sleep at night.  The examiner commented that 
the veteran's current examination was normal, and that his 
history did not suggest any sleep disorder.  The examiner 
commented that there was clearly no evidence that could be 
substantiated either in the record, or by his history, that 
suggested a sleep disorder.  

Although the veteran claims that he has a diagnosed sleep 
disability, and that he incurred such disability in service, 
he is not a medical professional who can make such 
determinations.  The veteran is competent to describe 
symptoms he has, but as a layperson, he is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The preponderance of the evidence is against this claim.  
With no treatment for any sleep disorders during service, and 
no diagnosed current disability, the preponderance of the 
evidence is against the veteran's claim.
 
It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without another VA examination.  Even though the evidence 
shows that the veteran was seen for insomnia after service in 
August 1999 and June 2002, the service medical records do not 
show treatment for or diagnoses of any sleep disorders.  In 
the absence of any such findings in service, an examination 
discussing the etiology of any diagnosed sleep disorder is 
not required under the provisions of 38 U.S.C.A §5103A (d) 
(West 2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a chronic sleep 
disability must be denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a chronic sleeping 
disability is denied.  


REMAND

In March 2003, the Board undertook additional development of 
the veteran's claim seeking increased ratings for left and 
right ankle disabilities, as well as a TDIU pursuant to 
authority granted by 38 C.F.R. § 19.9 (a) (2) (2002).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As such, 
although the Board has obtained a copy of the June 2003 VA 
examination report (which was conducted at the Board's 
request), in light of the Federal Circuit's decision, the 
case must be remanded for preparation of a supplemental 
statement of the case (SSOC).  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

The RO should review the June 2003 VA 
examination report and readjudicate the 
veteran's claim for an increased 
(compensable) rating for a right ankle 
disability, an increased rating for a 
left ankle disability from 10 percent 
disabling, as well as a TDIU.  If the 
claims remain denied, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should cite the relevant portions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  The SSOC should also cite 
the implementing regulations for the 
VCAA, which were also made effective 
November 9, 2000, for the most part. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  
If additional evidence is requested, the 
RO should inform the veteran that he has 
one year to respond.  The case should 
then be returned to the Board for further 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





_______________________________________
G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



